Citation Nr: 1211894	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-30 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for service-connected rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from October 1949 to October 1953 and from January 1954 to April 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notification when further action is required on the part of the Veteran.  


REMAND

In February 2009, the Veteran submitted an informal claim seeking an increased rating for his "service-connected back condition," which he asserted had increased in severity.  

By way of background, the Board notes that, in September 1962, service connection was granted for rheumatoid arthritis affecting multiple joints.  While the rating decision does not specify the joints affected by arthritis, the medical evidence of record at that time noted subjective complaints of pain involving the Veteran's low back, right ankle, right wrist, and cervical spine, with no radiographic evidence of arthritis.  Based on this evidence, the RO granted an initial 30 percent disability rating under diagnostic code (DC) 5002, effective April 1962.  See September 1962 rating decision.  

However, in August 1967, the RO decreased the Veteran's disability rating to 20 percent, effective from November 1967, based upon evidence that the Veteran's disability had improved and was static.  See August 1967 rating decision.  

While the Veteran specifically requested an increased rating for his "service-connected low back disability" in February 2009, the evidence shows, as noted, that service connection was initially granted for rheumatoid arthritis affecting multiple joints, including his lumbar spine, bilateral knees, bilateral ankles, and feet.  In this regard, the Board notes that, in support of his current claim, the Veteran has asserted that he is currently unable to work due to all of the conditions for which service connection was initially granted, including his back, right wrist, and left foot.  See November 2011 VA Form 9.  However, the evidence of record does not contain any medical evidence or opinion that addresses whether the Veteran's service-connected disability, i.e. rheumatoid arthritis, prevents him from securing and maintaining substantially gainful employment.  

In addition to the foregoing, the Board notes that, because the Veteran specifically requested an increased rating for his "service-connected back condition," the RO has only developed that particular issue.  In this regard, the Board notes that the Veteran was afforded a VA examination in August 2009; however, that examination only evaluated his lumbar spine arthritis disability, which is now diagnosed as multi-level degenerative disc disease.  See August 2009 VA examination report.  There is no medical evidence of record which discusses whether the Veteran currently has any residual rheumatoid arthritis symptoms that affect any other joints, despite the Veteran's assertion that he currently suffers from symptoms or conditions affecting other joints that prevent him from working.  

Moreover, the Veteran has stated that his disability has worsened since the last VA examination conducted almost three years ago in August 2009.  See December 2012 Statement of Accredited Representative in Appealed Case and February 2012 Appellant's Brief.  

Therefore, based on the foregoing, the Board concludes that an updated VA examination is needed in order to fully and fairly evaluate the increased rating claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

On remand, the RO/AMC will be requested to obtain a VA examination that evaluates the current level of severity of the Veteran's lumbar spine arthritis disability, as well as identify any other joints that are affected by any residual symptoms or conditions affected by rheumatoid arthritis, including specifically his knees, ankles, feet, and wrists.  The VA examiner will also be requested to render an opinion as to whether the Veteran's service-connected disability, including specifically a lumbar spine disability or any other joint affected by rheumatoid arthritis, renders him unemployable, irrespective of the Veteran's age or previous retirement.  

In addition to the foregoing, the Board notes that there may be outstanding medical evidence relevant to this claim.  As noted, the Veteran has asserted that his service-connected arthritis disability has increased in severity this regard, the evidentiary record only contains medical evidence dated until 2009.  However, at the August 2009 VA examination, the Veteran reported that he was following a pain specialist for his low back pain and, in his February 2009 informal claim, the Veteran reported that he was receiving treatment at the Fort Myers VA Medical center.  Therefore, the Board finds that, on remand, the RO/AMC should obtain any outstanding medical evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Request that the Veteran provide the names and addresses of any physicians who have treated him for his lumbar spine arthritis disability and any other joints affected by rheumatoid arthritis.  After obtaining all necessary authorization and consent forms from the Veteran, obtain treatment records from all physicians identified by the Veteran and associate them with the claims file.  Any negative response to this request should be properly documented in the claims file.  

2. Obtain the Veteran's treatment records from the VA Medical Center in Fort Myers, Florida, dated from 2009 to the present.  All efforts to obtain this evidence must be fully documented in the claims file.  

3. Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected arthritis disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

a. The examiner must assess the current level of severity of the Veteran's lumbar spine arthritis disability, to include his range of motion and any additional functional limitation caused thereby.  

b. The examiner must also identify any other joints that are affected by any residual symptoms or conditions affected by rheumatoid arthritis, including specifically his knees, ankles, feet, and wrists and assess the current level of severity of the affected joints.  

c. The examiner must also comment on the impact the Veteran's service-connected arthritis disability or disabilities have on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected arthritis disability renders him unable to secure and follow substantially gainful employment.  

d. All opinions expressed must be accompanied by supporting rationale.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



